Title: To James Madison from Lemuel Taylor, 29 May 1812 (Abstract)
From: Taylor, Lemuel
To: Madison, James


29 May 1812, Baltimore. Encloses a letter received from the supercargo of his ship, the Ploughboy, “which, being one month later in date than the one from Mr: Barlow to Mr: Munroe announcing that her case was ordered for revision, has destroyed the hopes that this annunciation would otherwise have encouraged me to cherish.” “My object in … troubling you with this enclosure, is to shew the probability, that from my own Government, & not from that of France, am I alone to hope for redress; & my apology for this course, will be found in [the] fact … that by this capture & the seizure in Holland referred to by Mr: Wilmer, the fruits of many years laborious industry are wrested from me; that I am thereby most unjustly subjected to a loss exceeding $300,000 & that instead of a comfortable competency, for a growing family, I must, unless redressed by my country, again begin the world, & under circumstances of most unpromising aspect.” Believes that Barlow had done his duty as a minister and a friend. Adds in a postscript that he was also “a heavy sufferer by the seizures at St: Sebastians & Naples.”
